DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This final action is responsive to the amendments filed on 6/27/22.
	Claims 1-20 are pending. 

Response to Arguments
The applicant argues that the art fails to teach “the second data schema is different from the first data schema.” However, the examiner respectfully disagrees. Downing discloses different columns of data, such as the “To” data schema as a first data column and the “From” data schema as a second data column (fig. 3). 
	The applicant argues that the cited art fails to teach “the first data schema comprises first and second data sources having different data schemas.” Upon further consideration, the examiner respectfully disagrees. Each of the data sources (i.e., columns) of Downing has different schemas (e.g., rows) (fig. 3). 
	Further, the applicant argues that the cited art fails to teach “the second data schema comprises the same data related to the first object from the first data source or the second data source.” However, the newly cited art (Joerg), discloses same data between the first and second schema, such as the “packing_key” further mapped between the first and second schemas (i.e., the source and target schemas) (fig. 4).  
	Further, the applicant argues that the cited art does not teach “a visual logic connector to show the first mapping of the data from the first object to the second object in the GUI.” Upon further consideration, the examiner respectfully disagrees. Downing discloses object connector 324 or 325, each showing an ordered relationship between object 321 and object 322 (fig. 3). 
	Further, the applicant argues that the cited art fails to teach “the visual logic connector is one of a plurality of visual logic connectors connecting between the first data schema and the second data schema.” Upon further consideration, the examiner respectfully disagrees. Downing in fact discloses the object connector 324 or 325 with respect to a connection between the “From” and “To” schemas (fig. 3). 


Double Patenting
Claims 1-20 of this application is patentably indistinct from claims 1-20 of US 10,936,342. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 to 20 rejected on the ground of obviousness-type, nonstatutory double patenting as being unpatentable over exemplary claims 1-9 of U.S. Patent No.10,936,342. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons mentioned in the table below.


Instant application 17/162,562
Reference US 10,936,342
Claim 1: providing, by a computing device, concurrent views of a first data schema and a second data schema in a graphical user interface (GUI), wherein the second data schema is different from the first data schema;

mapping, by the computing device, data from a first object of the first data schema to a second object of the second data schema with a first mapping, wherein the first data schema comprises first and second data sources having different data schemas, each of the first and second data sources comprises same data related to the first object, and the second data schema comprises the same data related to the first object from the first data source or the second data source;

connecting, by the computing device, the first object of the first data schema to the second object of the second data schema with a visual logic connector to show the first mapping of the data from the first object to the second object in the GUI, wherein the visual logic connector is one of a plurality of visual logic connectors connecting between the first data schema and the second data schema to show a relationship of the first object to the second object;

ordering, by the computing device, at least one of the first object in the first data schema and the second object in the second data schema to reduce a quantity of crossovers of the plurality of visual logic connectors between the first data schema and the second data schema; and

displaying, by the computing device, the ordered first object and the ordered second object mapped with the visual logic connector in the GUI.
Claim 1: providing, by a computing device, a graphical user interface (GUI) that provides simultaneous views of a first data schema and a second data schema; enabling, by the computing device, a first mapping of data from a first object of the first data schema to a second object of the second data schema, wherein the first data schema provides a plurality of data sources for the second object of the second data schema, each of the plurality of data sources comprises same data related to the first object, and the second data schema comprises the same data related to the first object from each of the plurality of data sources; creating, by the computing device, a visual logic connector for the first mapping of the first object of the first data schema to the second object of the second data schema, wherein the visual logic connector is one of a plurality of visual logic connectors showing a relationship of the first object to the second object 

ordering, by the computing device, the first object of the first data schema and the second object of the second data schema to reduce a quantity of crossovers of the plurality of visual logic connectors; and displaying, by the computing device, the ordered first object and the ordered second object mapped with the visual logic connector on the GUI.
Claim 2: wherein the second data schema is a canonical data model having a composite of data structures, related and grouped under a plurality of entity groups
Claim 2: wherein the second data schema is a canonical data model having a composite of data structures, related and grouped under a plurality of entity groups
Claim 3: ordering additional data mappings connecting additional objects of the first data schema to the plurality of entity groups of the second data schema to increase a quantity of straight lines of additional visual logic connectors of the additional data mappings
Claim 3: wherein the ordering comprises: grouping, by the computing device, additional data mappings from additional objects of the first data schema to the plurality of entity groups of the second data schema to increase a quantity of straight lines of additional visual logic connectors of the additional data mappings
Claim 4: mapping, by the computing device, the first object of the first data schema to a third object of the second data schema with a second mapping,

wherein the ordering comprises:

arranging, by the computing device, the second mapping with the first mapping to reduce a quantity of crossovers between a visual logic connector of the second mapping and the visual logic connector of the first mapping; and

arranging, by the computing device, the second mapping with the first mapping to increase a quantity of straight lines of the visual logic connector of the second mapping and the visual logic connector of the first mapping.
Claim 4:  enabling, by the computing device, a second mapping of the first object of the first data schema to a third object of the second data schema, wherein the ordering comprises: arranging, by the computing device, the second mapping with the first mapping to reduce a quantity of crossovers between a visual logic connector of the second mapping and the visual logic connector of the first mapping; and arranging, by the computing device, the second mapping with the first mapping to increase a quantity of straight lines of the visual logic connector of the second mapping and the visual logic connector of the first mapping
Claim 5: providing, within the visual logic connector, a number indicating a quantity of connections between the frist object and the second object, wherein the quantity of connections represents a quantity of mapped fields including same data
Claim 1: providing, by the computing device within the visual logic connector, a number indicating a quantity of connections between the first object and the second object, wherein the quantity of connections represents a quantity of mapped fields including same data;
Claim 6:  providing, by the computing device, a transformation rule interface to display a transformation rule associated with a corresponding mapped field of the mapped fields and an editing interface to permit edits to the transformation rule.
Claim 5: a transformation rule interface to display a transformation rule associated with a corresponding mapped field of the mapped fields and an editing interface to permit edits to the transformation rule
Claim 7:  expanding, by the computing device, the collapsed second object to an expanded second object to show the plurality of visual logic connectors between mapped fields in the first object to mapped fields in the expanded second object.
Claim 6: expanding of the collapsed second object
Claim 8: rearranging, by the computing device, the mapped fields of the expanded second object to increase a quantity of straight lines or reduce a quantity of crossovers of the plurality of visual logic connectors.
Claim 7: rearranging the mapped fields to increase a quantity of straight lines or reduce a quantity of crossovers
Claim 9:  mapping, by the computing device, the first object of the first data schema to a third object of the second data schema with a second mapping,

wherein the visual logic connector of the first mapping of the first object of the first data schema to the second object of the second data schema and of a visual logic connector of the second mapping of the first object of the first data schema to the third object of the second data schema is equidistant from the first object in the GUI.
Claim 8: second mapping of the first object of the first data schema to a third object of the second data schema, wherein the visual logic connector of the first mapping of the first object of the first data schema to the second object of the second data schema and of a visual logic connector of the second mapping of the first object of the first data schema to the third object of the second data schema is equidistant from the first object in the GUI.
Claim 10:  filtering, by the computing device, the first data schema or the second data schema to display mapped or unmapped fields.
Claim 9: Filtering



	The remaining independent and corresponding dependent claims are rejected based on a similar rationale. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 11, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Downing et al. (US 8,560,494, Herein “Downing”) in view of Breeds et al. (US 20100079462, Herein “Breeds”) in view of Joerg et al. (US 20110055147, Herein “Joerg”).
Regarding claim 1, Downing teaches A method, comprising:
providing, by a computing device (figs. 1 and 4; col. 3, lines 37-67; col. 4, lines1-67; col. 5, lines 1-3), concurrent views of a first data schema (a graphical view of a representation of the data schema (e.g., column) for the “From” data schema (fig. 3)) and a second data schema in a graphical user interface (GUI) (e.g., data of the schema column “To” (fig. 3)), wherein the second data schema is different from the first data schema (different data columns with respect to “From” and “To” (fig. 3));
mapping, by the computing device, data from a first object of the first data schema (e.g., “From” data object of a given phone number object corresponding with a data schema of a column of data (fig. 3)) to a second object of the second data schema with a first mapping (e.g., the “To” data object including a given phone number of the “To” data schema column (fig. 3) mapped as represented by 321 to 322 through a visual mapping representation (fig. 3)), wherein the first data schema comprises first and second ata source having different data schemas (e.g., a plurality of rows such as rows of data corresponding with each “From” object ranging from, e.g., ID NUM 2 to 5, each data source corresponding with a given ID NUM), each of the first and second data sources comprises same data related to the first object (each of the data sources (e.g., rows of data corresponding with a given ID NUM) includes the same data as related to the respective phone number object (fig. 3)), and the second data schema comprises the same data related to the first object (a given “To” data object includes within the same row the same data related to the respective “From” object, each further associated with other data of data columns/schema of a same row associated with a same ID NUM (fig. 3));
connecting, by the computing device, the first object of the first data schema to the second object of the second data schema with a visual logic connector to show the first mapping of the data from the first object to the second object in the GUI (taking the first object (e.g., “246-555-3598) of a data cell of the “From” data schema such as associated with a particular ID NUM with a respective “To” of the same ID NUM and associated with the second, “To” schema such as by using logic connectors 324 and 325 (fig. 3)), wherein the visual logic connector is one of a plurality of visual logic connectors connection between the first data schema and the second data schema to show a relationship of the first object to the second object (from the first object 321 to the second object 322, an intermediate number of connectors such as 323, 324, and 325 (fig. 3));
ordering, by the computing device, at least one of the first object in the first data schema and the second object in the second data schema to reduce a quantity of crossovers of the plurality of visual logic connectors (e.g., an ordered flow by way of organizer object 323 to render a flow without crossovers of 324 and 325 such that, by definition, 324 and 325 intersect with 323 to ensure that 324 and 325 do not cross over (fig. 3); Breeds, below, makes this abundantly clear) between the first data schema and the second data schema (e.g., the From and To columns (fig. 3)); and
displaying, by the computing device, the ordered first object and the ordered second object mapped with the visual logic connector in the GUI (visual display of, e.g., 321 and 322 and corresponding mappings (fig. 3)).

However, Breeds makes abundantly clear schema to reduce a quantity of crossovers of the plurality of visual logic connectors by disclosing visually representing relationships in an aesthetic manner that includes connection lines that represent relationships should not cross [0031] and, based on this rationale, constructing the graph arrangement such that connections crossings are minimzed in order to reduce graph complexity [0051]. 
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the minimizing graph edge crossings of Breeds with the graphical mapping using connector relationships of Downing to have schema to reduce a quantity of crossovers of the plurality of visual logic connectors. The combination would allow for, according to the motivation of Breeds, reducing graph complexity [0051] thus making the graph more presentable in an aesthetically pleasing way [0083]. 

	However, Downing in view of Breeds fails to specifically teach mapping, by the copmuting device, data from a first object of the first data schema to a second object of the second data schema with a first mapping, wherein the first data schema comprises first and second data sources having different data schemas, each of the first and second data sources comprises same data related to the first object, and the second data schema comprises the same data related to the first object from the first data source or the second data source.
	Yet, in a related art, Joerg discloses mapping from a first object (PACKING_KEY) of the first, Source schema to the same, PACKING_Key data of the Target schema (fig. 4), wherein the first or Source schema comprisses first and second data sources such as PACKING and PRODUCT, each comprising data related to the same, Physical Data Model Source; further, the second Target schema comprises the same data related to the first, PACKING_KEY data (fig. 4). In other words, Joerg discloses first schema (“Source”) includes first and second data sources such as “Packing” and “Product”, each comprising same data related to the first object (e.g., “Packing_Key”), and the second data schema (“Target”) comprising the same data related to the first object such as not only “Packing_Key” data but also related, e.g., “Description” data (fig. 4).  As such, the first object (e.g., Packing_Key) is connected from the first source data schema to the second object (e.g., Packing_Key) of the Target schema, connected by a visual logic arrow connector showing the relationship mapping (fig. 4). 
	It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the data schema mapping using first and second sources of the first schema of Joerg with the data schema mapping of Downing in view of Breeds to have mapping, by the cppmuting device, data from a first object of the first data schema to a second object of the second data schema with a first mapping, wherein the first data schema comprises first and second data sources having different data schemas, each of the first and second data sources comprises same data related to the first object, and the second data schema comprises the same data related to the first object from the first data source or the second data source. The combination would allow for, according to the motivation of Joerg, centralizing for data representation sources of data [0004] such that data common to the respective schemas may be mapped, particularly with respect to how complex data of a first or source schema is to be mapped to the target schema [0048], particularly with respect to common or related data of a first schema (e.g., product and packing data) with respect to a related schema of, e.g., product dimension of the target schema (See fig. 4 of Joerg); see also advantagesouly modeling complex data from a source to a target schema [0087].  
	Furthermore, Joerg teaches or makes abundantly clear:
	providing, by a computing device, concurrent views of a first data schema and a second data schema in a graphical user interface, wherein the second data schema is different from the first data schema (Source data schema with mapping to Target data schema (fig. 4)).
	connecting, by the computing device, the first object of the first data schema to the second object of the second data schema with a visual logic connector to show the first mapping of the data from the first object to the second object in the GUI (e.g., mapping from PACKING_KEY of the Source schema to the same PACKAGING_Key data (fig. 4)), wherein the visual logic connector is one of a plurality of visual logic connectors connecting between the first data schema and the second data schema to show a relationship of the first object to the second object (mappings including arrows from the Source schema to the Target schema (fig. 4)). 

Regarding claim 2, Downing in view of Breeds in view of Joerg teaches the limitations of claim 1, as above.
Furthermore, Downing teaches the method of claim 1, wherein the second data schema is a canonical data model having a composite of data structures (a composite of rows and corresponding cells of data, such as a column of data objects corresponding with “To” phone numbers (fig. 3)), related and grouped under a plurality of entity groups (grouped under a plurality of ID NUM, each ID NUM identifying a row grouping (fig. 3)).

Regarding claim 6, Downing in view of Breeds in view of Joerg teaches the limitations of claim 1, as above.
Furthermore, Downing teaches The method of claim 1, further comprising:
providing, by the computing device, a transformation rule interface to display a transformation rule associated with a corresponding mapped field of the mapped fields (data selection such as with respect to 351 editing control (fig. 3); see also, e.g., element manipulation component 327 with respect to manipulating objects and relationships (col. 10, lines 7-67)) and an editing interface to permit edits to the transformation rule (editing such as for selecting configurations for mapping, such as using the add editing control of the interface 340 (fig. 3)).

Regarding claim 11, Downing teaches A system, comprising:
a memory; and
at least one processor coupled to the memory, wherein the at least one processor is configured (figs. 1 and 4) to:
	The claim recites similar limitations as claim 1 – see above. 

Regarding claim 17, Downing teaches A non-transitory computer-readable device having instructions stored thereon that (figs. 1 and 4), when executed by a computing device, causes the computing device to perform the operations comprising:
	The claim recites similar limitations as claims 1 and 11, see above.


Claims 3, 4, 12, 13, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Downing in view of Breeds in view of Joerg, as above, and in view of Kolipaka et al. (US 20100060643, Herein “Kolipaka”).
Regarding claim 3, Downing in view of Breeds in view of Joerg teaches the limitations of claims 1 and 2, as above.
However, Downing in view of Breeds in view of Joerg fails to specifically teach The method of claim 2, wherein the ordering comprises:
ordering, by the computing device, additional data mappings connecting additional objects of the first data schema to the plurality of entity groups of the second data schema to increase a quantity of straight lines of additional visual logic connectors of the additional data mappings.
Yet, in a related art, Kolipaka discloses increase the number of straight edges [0005], such as with respect to various parent nodes such as ML=0 and TR=b,x of fig. 8, and, in particular, reducing edge crossings [0040] and increasing a quantity of vertically straight mappings, so that the number of cross-overs of connectors is reduced [0121]
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the increased straight edges corresponding with additional data mappings of Kolipaka with the mapping of Downing in view of Breeds in view of Joerg to have ordering, by the computing device, additional data mappings connecting additional objects of the first data schema to the plurality of entity groups of the second data schema to increase a quantity of straight lines of additional visual logic connectors of the additional data mappings. The combination would allow for, according to the motivation of Kolipaka, making a graph or data objects nicer and easier to visualize and comprehend such that data objects/nodes are presented by being drawn in a visually pleasing manner ([0002] to [0005]). 

Regarding claim 4, Downing in view of Breeds in view of Joerg teaches the limitations of claim 1, as above.
However, Downing in view of Breeds in view of Joerg fails to specifically teach The method of claim 1, further comprising:
mapping, by the computing device, the first object of the first data schema to a third object of the second data schema with a second mapping,
wherein the ordering comprises:
arranging, by the computing device, the second mapping with the first mapping to reduce a quantity of crossovers between a visual logic connector of the second mapping and the visual logic connector of the first mapping; and
arranging, by the computing device, the second mapping with the first mapping to increase a quantity of straight lines of the visual logic connector of the second mapping and the visual logic connector of the first mapping.
Yet, in a related art, Kolipaka discloses:
mapping, by the computing device, the first object of the first data schema to a third object of the second data schema with a second mapping (a plurality of objects mapped to a single, parent object, such as a plurality of child nodes mapped to a parent node (figs. 1 to 3)),
wherein the ordering comprises:
arranging, by the computing device, the second mapping with the first mapping to reduce a quantity of crossovers between a visual logic connector of the second mapping and the visual logic connector of the first mapping (fig. 2 shows a first mapping D-F and a second mapping D-G, each of nodes F and G contained by node D); and
arranging, by the computing device, the second mapping with the first mapping to increase a quantity of straight lines of the visual logic connector of the second mapping and the visual logic connector of the first mapping (increase the number of straight and vertical edges, thus reducing the number of edge crossings [0005]).
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the mapping arrangement of a second mapping of Kolipaka with the mapping of Downing in view of Breeds in view of Joerg to have mapping, by the computing device, the first object of the first data schema to a third object of the second data schema with a second mapping, wherein the ordering comprises: arranging, by the computing device, the second mapping with the first mapping to reduce a quantity of crossovers between a visual logic connector of the second mapping and the visual logic connector of the first mapping; and arranging, by the computing device, the second mapping with the first mapping to increase a quantity of straight lines of the visual logic connector of the second mapping and the visual logic connector of the first mapping. The combination would allow for, according to the motivation of Kolipaka, making a graph or data objects nicer and easier to visualize and comprehend such that data objects/nodes are presented by being drawn in a visually pleasing manner ([0002] to [0005]).  

Regarding claim 12, the claim recites similar limitations as claim 4 – see above.

Regarding claim 13, the claim recites similar limitations as claim 3 – see above.

Regarding claim 18, the claim recites similar limitations as claim 4 – see above.

Regarding claim 19, the claim recites similar limitations as claim 3 – see above.


Claims 5, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Downing in view of Breeds in view of Joerg, as above, and in view of Patil et al. (US 20090122065, Herein “Patil”) in view of Wiesinger et al. (US 20090198562, Herein “Wiesinger”).
Regarding claim 5, Downing in view of Breeds in view of Joerg teaches the limitations of claim 1, as above.
However, Downing in view of Breeds in view of Joerg fails to specifically teach The method of claim 1, further comprising:
providing, within the visual logic connector, a number indicating a quantity of connections between the first object and the second object, wherein the quantity of connections represents a quantity of mapped fields including same data.
Yet, in a related art, Patil discloses mapping of data between nodes such as mapping of financial transactions between persons, further showing information displayed regarding the number of transactions between the relevant nodes [0045]. 
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the number of connections between nodes as displayed meta-data of Patil with the node graphs of Downing in view of Breeds in view of Joerg to have providing, within the visual logic connector, a number indicating a quantity of connections between the first object and the second object, wherein the quantity of connections represents a quantity of mapped fields including same data. The combination would allow for, according to the motivation of Patil, providing information on graphs particularly with respect to large and complex graphs with relationships with might be quite large and unwieldy [0003] thus consolidating a representation or providing meta-data such as a number of connections to help users to understand the interrelationships between nodes [0024]. 

However, Downing in view of Breeds in view of Joerg in view of Patil fails to specifically teach within the visual logic connector.
Yet, in a related art, Wiesinger discloses rendering logic connection information such as meta-data within the connector such as by varying the appearance of the connector [0012].
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the presentation of connection data within the connection itself of Wiesinger with the presentation of a number of connections of Downing in view of Breeds in view of Joerg in view of Patil to have within the visual logic connector. The combination would allow for, according to the motivation of Wiesinger, more efficiently presenting information on connections within networks of nodes such as a graph of nodes [0002] such as by rendering the connection with meta-data such as varying the weight to more efficiently present connection relationship data representing relationships between the nodes, such as, in the combination, rendering the connection data as a number of connections presented within the visual logic connector, such as by varying the presentation of the connection [0012]. 

Regarding claim 14, the claim recites similar limitations as claim 5 – see above.

Regarding claim 20, Downing in view of Breeds teaches the limitations of claim 17, as above.
The claim recites similar limitations as claim 5 – see above.


Claims 7, 8, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Downing in view of Breeds in view of Joerg, as above, and in view of Daga (US 20080162532, Herein “Daga”) in view of Cook et al. (US 20060150169, Herein “Cook”).
Regarding claim 7, Downing in view of Breeds in view of Joerg teaches the limitations of claim 1, as above.
However, Downing in view of Breeds in view of Joerg fails to specifically teach The method of claim 1, wherein the second object is collapsed, further comprising:
expanding, by the computing device, the collapsed second object to an expanded second object.
Yet, in a related art, Daga discloses expanding and collapsing data viwd of related objects using a relational graph manager ([0022] to [0028]).
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the expanding collapsed object data of Daga with the graphing data of Downing in view of Breeds in view of Joerg to have expanding, by the computing device, the collapsed second object to an expanded second object. The combination would allow for, according to the motivation of Daga, storing and retrieving information quickly and efficiently so that a user can more conveniently interact with a database, particularly a relational database via user interactive actions providing convenient access to relational database data [0002]; furthermore, by allowing the user to interact with a collapsed or expanded view of certain relational data, the user may focus on certain portions of the data that are interconnected, thus iproving the user’s viewing experience [0022]. 

However, Downing in view of Breeds in view of Joerg in view of Daga fails to specifically teach to show the plurality of visual logic connectors between mapped fields in the first object to mapped fields in the expanded second object.
	Yet, in a related art, Cook discloses expanded areas of the mapping diagram [0009]; fig. 2 shows a plurality of logic connectors mapped between the first and second fields; expanding or collapsing the data mapping structure including particular sections allowing the user to view the structure in different ways [0036].
	It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the showing the logic connectors between the mapping including the expanded second object of Cook with the dynamic object mapping and graphic of Downing in view of Breeds in view of Joerg in view of Daga to have to show the plurality of visual logic connectors between mapped fields in the first object to mapped fields in the expanded second object. The combination would allow for, according to the motivation of Cook, an interactive model allowing the user to expand or collapse sections of the structure thus allowing the user to view the structure in different ways, e.g., to focus on one section more than another [0036] further rlimiting line crossings in the diagram layout ([0005], [0009], [0035], [0041], and [0058]). . 

Regarding claim 8, Downing in view of Breeds in view of Joerg in view of Daga in view of Cook teaches the limitations of claims 1 and 7, as above.
Furthermore, Cook teaches The method of claim 7, further comprising:
rearranging, by the computing device, the mapped fields of the expanded second object to increase a quantity of straight lines or reduce a quantity of crossovers of the plurality of visual logic connectors (drawing inter-object connectors ([0054]; fig. 5) based on performing expand/collapse operations on an associated node/object [0055] in an effort to reduce line crossings [0058]; furthermore, expanding collapsed areas of the diagram ([0005], [0009], [0031]) to allow the user to view the structure in different ways, such as by focusing on a particular section more than a collapsed section, or rearranging the mapped diagram of an expanded section corresponding with a particular section of the diagram [0036] to/thus increasing a quantity of straight line connectors).

Regarding claim 15, the claim recites similar limitations as claim 7 and 8 – see above.


Claims 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Downing in view of Breeds in view of Joerg, as above, and in view of Weinberg et al. (US 6,237,006, Herein “Weinberg”).
Regarding claim 9, Downing in view of Breeds in view of Joerg teaches the limitations of claim 1, as above.
However, Downing in view of Breeds in view of Joerg fails to specifically teach The method of claim 1, further comprising:
mapping, by the computing device, the first object of the first data schema to a third object of the second data schema with a second mapping,
wherein the visual logic connector of the first mapping of the first object of the first data schema to the second object of the second data schema and of a visual logic connector of the second mapping of the first object of the first data schema to the third object of the second data schema is equidistant from the first object in the GUI.
Yet, in a related art, Weinberg discloses equidistant mappings of objects of the second schema (e.g., child objects 48 such as the multiple “pages”) and the first object of the first parent schema, 44, each equidistant from object 44 (Fig. 3).
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the presenting visually the graph with equidistant presentation of Weinberg with the graphing of Downing in view of Breeds in view of Joerg to have mapping, by the computing device, the first object of the first data schema to a third object of the second data schema with a second mapping, wherein the visual logic connector of the first mapping of the first object of the first data schema to the second object of the second data schema and of a visual logic connector of the second mapping of the first object of the first data schema to the third object of the second data schema is equidistant from the first object in the GUI. The combination would allow for, according to the motivation of Weinberg, positioning all of the objects of the second schema such as children object approximately equidistant from the parent object of the fist data schema, thus allowing for a clear graphical representation (fig. 3), such that increasingly complex data can be presented to the user in a way that reduces the burden of identification of content relations, such as through efficient generation of rendered graphical maps that are less difficult to navigate while still conveying information as needed (col. 1, lines 31-61). 

Regarding claim 16, the claim recites similar limitations as claim 9 – see above.


Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Downing in view of Breeds in view of Joerg, as above, and in view of Breeds et al. (US 20100079460, Herein “Breeds2”).
Regarding claim 10, Downing in view of Breeds in view of Joerg teaches the limitations of claim 1, as above.
While Breeds generally discloses filtering, Breeds2 more specifically teaches The method of claim 1, further comprising:
filtering, by the computing device, the first data schema or the second data schema to display mapped or unmapped fields, as follows: controlling the presentation of information by filtering/selecting information for filtering the graph according to object relationships, thus selectively displaying graph content based on the filtering [0018], thus reducing the complexity of the graph [0019]; data subsets [0020]; see also filtering [0032]. 
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the graph filtering of Breeds2 with the graphing of Downing in view of Breeds in view of Joerg to have filtering, by the computing device, the first data schema or the second data schema to display mapped or unmapped fields. The combination would allow for, according to the motivation of Breeds2, clarifying the presentation of complex data to help users with visualization of data to quickly understand the data and their interrelationships, such as by making the presentation less difficult and less time consuming, by more efficiently presenting large sets of data [0004]. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON EDWARDS whose telephone number is (571) 272-5334. The examiner can normally be reached on Mon-Fri; 8am-5pm EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance form a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA or CANADA) or 571-272-1000.

	/JASON T EDWARDS/              Examiner, Art Unit 2144